


109 HR 5391 IH: Benjamin Moore Surviving Military

U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5391
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2006
			Mr. Chabot (for
			 himself, Mr. Moran of Virginia,
			 Mrs. Schmidt,
			 Mr. Foley,
			 Mr. Tom Davis of Virginia, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide
		  eligibility for certain additional dependent children for annuities under the
		  military Survivor Benefit Plan.
	
	
		1.Short titleThis Act may be cited as the
			 Benjamin Moore Surviving Military
			 Spouses’ and Children’s Equitable Relief Act.
		2.Eligibility for
			 certain additional dependent children for annuities under military Survivor
			 Benefit Plan
			(a)Equity for all
			 deaths from beginning of Operation Enduring FreedomParagraph (2)(B) of section 1448(d) of
			 title 10, United States Code, is amended by striking who dies after
			 November 23, 2003 and inserting who dies after October 7,
			 2001.
			(b)Effective
			 dateAny annuity payable to a
			 dependent child under subchapter II of chapter 73 of title 10, United States
			 Code, by reason of the amendment made by subsection (a) shall apply with
			 respect to payments only for months beginning on or after the date of the
			 enactment of this Act.
			
